United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4387
                        ___________________________

                             Tabogo Anomoh Akung

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 19, 2017
                            Filed: December 13, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Tabogo Anomoh Akung (also known as “Didier Awa”), a citizen of Cameroon
whose true and correct name is “Awa Achu Didier” (Petitioner), petitions for review
of an order of the Board of Immigration Appeals (BIA) dismissing his appeal from
the decision of an immigration judge (IJ), which denied him asylum, withholding of
removal, and relief under the Convention Against Torture (CAT), based on an
adverse credibility finding. The BIA upheld the credibility finding, because the IJ
had articulated specific, cogent reasons based in the record for her determination,
including that Petitioner used false documents, assumed a false identity, used an
incorrect birth date in his asylum application and gave an implausible explanation for
the mistake, and made inconsistent statements. In his petition for review, Petitioner
challenges the IJ’s credibility determination and contends the IJ abused her discretion
by failing to weigh the positive equities in his case and by finding he did not establish
a well-founded fear of persecution based on his membership in a particular social
group.

       We conclude that Petitioner’s challenge to the adverse credibility determination
fails because the IJ’s finding was sufficiently supported, as explained by the BIA, and
we find that no reasonable adjudicator would be compelled to conclude contrarily.
See Fesehaye v. Holder, 607 F.3d 523, 526 (8th Cir. 2010); Nadeem v. Holder, 599
F.3d 869, 872–73 (8th Cir. 2010) (holding that specific, cogent reasons included
applicant’s submission of fraudulent documents and concluding IJ properly relied on
numerous documentary and testimonial inconsistencies for adverse credibility
determination; noting that agency is not required to accept even plausible
explanations if alternative conclusion is also reasonable). Further, Petitioner’s
contentions that the IJ abused her discretion in weighing the equities, and that he
established a well-founded fear of persecution based on his membership in a
particular social group, are unavailing. See Kondakova v. Ashcroft, 383 F.3d 792,
798 (8th Cir. 2004) (concluding petitioner must provide credible, specific evidence
that reasonable person in petitioner’s position would fear persecution if returned, and
finding petitioner’s claims of future persecution were inconsistent with, among other
things, country conditions reports and family’s ability to live there for years without
incident).

      Petitioner’s withholding claim relied on the same discredited evidence as his
claim for asylum; thus, it also failed. See Nadeem, 599 F.3d at 873. Although an

                                          -2-
adverse credibility determination is not necessarily determinative of a CAT claim, an
IJ may consider an applicant’s discounted credibility when determining whether he
will be subject to torture, and we conclude that the credible evidence was insufficient
to show that Petitioner was more likely than not to suffer torture. See id. at 873–74.
The petition is denied. See 8th Cir. R. 47B.
                         ______________________________




                                         -3-